Citation Nr: 1008644	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder shrapnel wound with residual scar.

2.  Entitlement to an initial rating higher than 10 percent 
for a right thigh shrapnel wound with residual scar.

3.  Entitlement to an initial rating higher than 10 percent 
for a right neck shrapnel wound with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION


The Veteran had active service from January 2001 to December 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  A 
hearing was held before the undersigned Veterans Law Judge in 
September 2007.  The Board remanded the case for additional 
action in February 2008.  The case has now been returned for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that VA has not yet met its duty to assist 
under the Veterans Claims Assistance Act (VCAA) with respect 
to the claim for higher ratings for shrapnel wounds.  The 
Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  In the previous remand, the Board noted that the 
most recent muscle injury examination report is dated in 
February 2005.  The Board further noted that the Veteran 
testified, in essence, that his service-connected shrapnel 
wounds had increased in severity.  Therefore, the Board 
concluded that another examination was required to assess the 
current severity of the disorder, and the Board issued a 
remand order to arrange for such an examination.  

Subsequent to the Board's remand, VA muscle injury and scar 
examinations were scheduled to take place in May 2009.  A 
computer printout from the VAMC indicates that the Veteran 
failed to report for such examinations.

Significantly, however, in an informal hearing presentation 
dated in December 2009, the Veteran's representative noted 
that the examination notice had not been sent to the 
Veteran's latest address of record.  The representative 
argued that this was the equivalent of not notifying the 
Veteran at all.  The representative concluded that the VA had 
failed to comply with the instructions contained in the 
previous remand from the Board.  The representative noted 
that where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that it is unclear whether the address used 
on the examination notice is the Veteran's current address.  
The address used by the VAMC in the exam notice letter is not 
an address found anywhere else in the claims file.  The Board 
further notes that correspondence (the appealed certification 
letter) dated in November 2009 which was sent to the most 
recent address of record was returned to the VA as being 
"undeliverable."  In addition, a VA treatment record dated 
in January 2009 indicates that the Veteran had moved in with 
a girlfriend.  In light of these factors, the Board concludes 
that further actions are required to determine the correct 
current address, and to attempt to arrange an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make appropriate efforts 
to determine the Veteran's current mailing 
address.  Such efforts should include 
telephone contact if required.  

2.  If a current address can be determined, 
the AMC should arrange for the appellant to 
be afforded a muscle injury/scars examination 
to determine the current severity of the 
shrapnel wounds of the left shoulder, right 
thigh and right neck.  The notice of that 
examination must be sent to the Veteran's 
latest address of record as determined by the 
AMC.  The Veteran's claims folder, including 
the pertinent medical records contained 
therein, must be reviewed by the examiner in 
conjunction with the examination.  All tests 
and studies deemed appropriate should be 
performed, and all clinical findings should 
be reported in detail.  The examiner should 
record a complete history, all pertinent 
medical complaints, symptoms, clinical 
findings, and comment on the functional 
limitation, if any, caused by this condition.  
All motion must be documented in degrees.  
Functional impairment, and any objective 
signs reflecting such impairment should be 
documented.  As to the shell fragment wound 
residuals, the examiner should recognize all 
of the Muscle Groups involved (if any), and 
specify the degree of injury to those muscle 
groups, as well as what functional abilities 
are affected.  Further, the examiner should 
identify the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional impairment 
that results.  The examiner should comment as 
to whether any disability associated with 
each of the affected muscle groups would be 
considered moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence of 
the cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, and 
uncertainty of movement.  The examiner should 
indicate whether any scars associated with 
the injuries are superficial, poorly 
nourished, or with repeated ulceration; or 
are tender and painful on objective 
demonstration, as well as document the size 
of all scars in square centimeters.  All 
opinions and conclusions must be supported by 
complete rationale.  

3.  Thereafter, the RO should adjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


